Title: To Alexander Hamilton from William Ellery, 16 July 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] July 16, 1792. “I have recd. your letter of the 25 of June last, advising me that my accounts as Superintendant of the Light house on James Town Island from the 13th. of Sept. to 31st. of Decr. 1791 have been adjusted at the Treasy. and that there is stated to be due from the United States to me the Sum of Seven hundred and thirty seven dollars & fifty three and one half cents.… On inspecting my accounts of Expenditures as Superintendt. of the Light house I find that I had in the time above-mentioned expended Seven hundred and forty seven dollars and four and one half Cents. to which sum a common~ of one per centum, and a common~ on the amount of the one per centum being added the result is Seven hundred and fifty four dolls. and fifty eight and one half cents.… This appearing to be the case I cannot with propriety acknowledge a debt adjusted as my due the 31st of Decr. 1791. by giving a receipt therefor, when I conceive it to be short of what was then due to me. I have therefore transmitted two receipts of the same tenour and date, one of them to your Office, and the other to the Treasurer for the Sum of Seven hundred fifty four dollars and fifty eight one half cents.… If I am right please to pass this sum to my credit in the settlement to the 31st of Decr. last. If wrong I wish to be put right.…”
